Appeal by the defendant from a judgment of the County Court, Duchess County (Hillery, J.), rendered June 29, 1987, convicting her of attempted assault in the first degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant entered a plea of guilty to attempted assault in the first degree in satisfaction of the four counts in the indictment. The defendant claims that three of the counts, including the attempted assault count, were jurisdictionally defective for failure to allege facts stating a crime. We disagree.
*645Here, the challenged counts of the indictment track the language of the pertinent provisions of the Penal Law and allege that the defendant committed acts constituting every material element of the crimes charged (see, People v Iannone, 45 NY2d 589, 600; CPL 200.50 [7]). By pleading guilty, the defendant forfeited her right to appellate review of her claim concerning the lack of factual detail in the indictment (see, People v Pollay, 145 AD2d 972).
Additionally, we note that the defendant did not raise her objection to the adequacy of her plea allocution in the court of first instance and thus she has failed to preserve this claim for appellate review as a matter of law (see, People v Lopez, 71 NY2d 662, 665). In any event, the guilty plea was entered into knowingly, voluntarily, and with an understanding of the consequences (see, People v Brown, 114 AD2d 1036).
We have reviewed the defendant’s remaining contentions and find them to be without merit. Kooper, J. P., Harwood, Rosenblatt and Ritter, JJ., concur.